 Case 16-19718         Doc 117      Filed 04/03/19 Entered 04/03/19 10:30:57             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-19718
         RODNEY N CLOPTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/16/2016.

         2) The plan was confirmed on 03/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/16/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/10/2019.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $119,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-19718       Doc 117         Filed 04/03/19 Entered 04/03/19 10:30:57                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $33,840.00
       Less amount refunded to debtor                           $2,260.66

NET RECEIPTS:                                                                                    $31,579.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,961.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,394.53
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,355.53

Attorney fees paid and disclosed by debtor:                    $39.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                    Unsecured           0.00           NA              NA            0.00       0.00
ALLY FINANCIAL                    Unsecured           0.00           NA              NA            0.00       0.00
BANCO POPULAR                     Unsecured           0.00           NA              NA            0.00       0.00
CHASE MTG                         Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO                   Priority             NA       3,089.89        3,089.89      3,089.89        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      5,609.60            NA         2,415.55      2,415.55        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      3,089.89            NA         3,194.05      3,194.05        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        5,609.60       2,415.55        2,415.55           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        3,089.89       3,194.05        3,194.05           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured            NA       1,024.80          153.60        153.60        0.00
COMMONWEALTH EDISON               Unsecured            NA       1,633.00        1,633.00      1,633.00        0.00
COOK COUNTY TREASURER             Priority      24,694.78            NA              NA            0.00       0.00
COOK COUNTY TREASURER             Secured              NA            NA              NA            0.00       0.00
COOK COUNTY TREASURER             Unsecured            NA            NA              NA            0.00       0.00
HELLER & FRISONE                  Unsecured         521.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured         649.22        164.61          164.61        164.61        0.00
IL DEPT OF REVENUE                Priority             NA         484.61          484.61        484.61        0.00
INTERNAL REVENUE SERVICE          Priority       5,815.67       2,165.85        2,165.85      2,165.85        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA         916.90          916.90        916.90        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SYNCB                             Unsecured           0.00           NA              NA            0.00       0.00
TD AUTO FINANCE                   Unsecured           0.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA          96.96           96.96          96.96       0.00
URBAN PARTNERSHIP BANK            Unsecured           0.00           NA              NA            0.00       0.00
URBAN PARTNERSHIP BANK            Secured       23,000.00            NA              NA            0.00       0.00
URBAN PARTNERSHIP BANK            Unsecured     95,443.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-19718       Doc 117         Filed 04/03/19 Entered 04/03/19 10:30:57                    Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim          Claim         Claim        Principal       Int.
Name                                  Class   Scheduled       Asserted      Allowed         Paid          Paid
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      4,974.33        4,974.33      4,974.33      4,974.33         0.00
US DEPT OF ED/NAVIENT             Unsecured           NA              NA            NA            0.00        0.00
VERICREST FINANCIAL               Unsecured    112,661.00             NA            NA            0.00        0.00
VERICREST FINANCIAL               Secured      112,661.00             NA            NA            0.00        0.00
WELLS FARGO BANK NA               Secured      116,000.00     171,243.83    178,178.29            0.00        0.00
WELLS FARGO BANK NA               Secured             NA         6,934.46      6,934.46      6,934.46         0.00
WELLS FARGO BANK NA               Unsecured     34,209.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $178,178.29                 $0.00                  $0.00
      Mortgage Arrearage                                 $6,934.46             $6,934.46                  $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00                  $0.00
      All Other Secured                                  $5,609.60                 $0.00                  $0.00
TOTAL SECURED:                                         $190,722.35             $6,934.46                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
       All Other Priority                                   $5,740.35          $5,740.35                  $0.00
TOTAL PRIORITY:                                             $5,740.35          $5,740.35                  $0.00

GENERAL UNSECURED PAYMENTS:                             $13,549.00           $13,549.00                   $0.00


Disbursements:

       Expenses of Administration                               $5,355.53
       Disbursements to Creditors                              $26,223.81

TOTAL DISBURSEMENTS :                                                                           $31,579.34




UST Form 101-13-FR-S (09/01/2009)
 Case 16-19718         Doc 117      Filed 04/03/19 Entered 04/03/19 10:30:57                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
